                                                                           Case 2:19-cv-04389-DGC-CDB Document 48 Filed 01/31/20 Page 1 of 2



                                                                       1   Larry J. Crown (SBN 013133)
                                                                           Elan S. Mizrahi (SBN 017388)
                                                                       2   TITUS BRUECKNER & LEVINE PLC
                                                                           8355 East Hartford Drive, Suite 200
                                                                       3   Scottsdale, Arizona 85255
                                                                           Telephone: 480-483-9600
                                                                       4   Facsimile: 480-483-3215
                                                                           Emails:       lcrown@tbl-law.com
                                                                       5                 elan@tbl-law.com
                                                                       6   Attorneys for Officers Spoljarick, Chairez and
                                                                           City of El Mirage
                                                                       7

                                                                       8
                                                                                               IN THE UNITED STATES DISTRICT COURT
                                                                       9
                                                                                                     FOR THE DISTRICT OF ARIZONA
TITUS BRUECKNER & LEVINE PLC




                                                                      10
                               8355 East Hartford Drive – Suite 200




                                                                      11    Librado Rodriguez,                               Case No. 2:19-cv-04389-DGC-CDB
                                     Scottsdale, AZ 85255




                                                                      12                     Plaintiff,
                                          480-483-9600




                                                                      13
                                                                            vs.                                              NOTICE OF SERVICE OF
                                                                                                                             DEFENDANTS’ DISCLOSURE OF
                                                                      14    Kevin Spoljarick, individually and in his        EXPERT OPINIONS
                                                                            official capacity; Rick Chairez,
                                                                      15    individually and in his official capacity;
                                                                            City of El Mirage,
                                                                      16
                                                                                             Defendants.
                                                                      17

                                                                      18          Defendants by and through their undersigned counsel, hereby give notice that on
                                                                      19   January 31, 2020, Defendants served on Plaintiff their Disclosure of Expert Opinions in the
                                                                      20   above-captioned matter.
                                                                      21          DATED this 31st         day of January, 2020.
                                                                      22                                                  TITUS BRUECKNER & LEVINE PLC
                                                                      23

                                                                      24
                                                                                                                          By: /s/ Larry J. Crown
                                                                      25                                                      Larry J. Crown
                                                                                                                              Elan S. Mizrahi
                                                                      26                                                      Attorneys for Officers Spoljarick, Chairez
                                                                                                                              and City of El Mirage
                                                                      27

                                                                      28


                                                                                                                       -1-
                                                                           Case 2:19-cv-04389-DGC-CDB Document 48 Filed 01/31/20 Page 2 of 2



                                                                       1                                    CERTIFICATE OF SERVICE
                                                                       2              I hereby certify that on this 31st day of January, 2020, I electronically transmitted
                                                                       3
                                                                           the foregoing document and any attachments to the U.S. District Court Clerk’s Office using
                                                                       4
                                                                           the CM/ECF System for filing.
                                                                       5

                                                                       6              I further certify that on this 31st day of January, 2020, I served the foregoing

                                                                       7   document and any attachments by email on the following:
                                                                       8                                  Elizabeth D. Tate, Esq.
                                                                                                          Elizabeth D. Tate, Attorney at Law
                                                                       9                                  2953 North 48th Street
                                                                                                          Phoenix, AZ 85018
TITUS BRUECKNER & LEVINE PLC




                                                                      10                                  attorneyelizabethtate@yahoo.com
                               8355 East Hartford Drive – Suite 200




                                                                      11                                  Counsel for Plaintiff
                                     Scottsdale, AZ 85255




                                                                      12
                                          480-483-9600




                                                                      13   /s/
                                                                           8962-085
                                                                      14

                                                                      15

                                                                      16

                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                                                                        -2-
